Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Kim (U.S. App. 2015/0109278) teaches a method for driving a pixel circuit with feedback compensation in consecutive cycles (see Fig. 3, sampling to compensate for threshold voltage deviation in Para. 11) comprising: initializing a voltage setting in the pixel circuit including at least a driving transistor coupled to a light-emitting device (see Fig. 3, period t1 and Fig. 6A Tdr coupled to OLED); obtaining a first threshold voltage of the driving transistor (see Para. 62-66); inputting a first data voltage from a data voltage terminal to the pixel circuit to generate a first driving current independent of the first threshold voltage (see at least Fig. 3, and Para. 62-64 sampling with data input), to drive light emission of the light-emitting device in a current cycle (see at least Fig. 3, and Para. 64 sampling with data input to see the voltage necessary to turn on the OLED). 
Kim (U.S. App. 2018/0061314 hereinafter referred to as “Kim2”) teaches generating a compensation voltage via a feedback sub-circuit coupled between the data voltage terminal and the light-emitting device based on a change of the first driving current due to a change of a second threshold voltage of the light-emitting device (see least Fig. 9, insufficient current detected); and inputting a second data voltage from the data voltage terminal combined with the compensation voltage as a negative feedback to generate a second driving current to drive light emission of the light-emitting device for displaying a pixel image in a next cycle (see at least Para. 45-52 and Fig. 9 sampling to adjust output voltage such that the feedback voltage approaches the appropriate data voltage).
In regard to claim 11, Kim teaches a circuit for driving a light emitting device in a series of cycles of displaying frames of pixel images (see Fig. 3, sampling to compensate for threshold voltage deviation in Para. 11 for at least two frames) comprising: a driving transistor having a gate coupled to a first node, a source coupled to a second node connected to an anode of the light emitting device, and a drain connected to a first voltage terminal (see Fig. 2, Tdr is between Vdd and OLED); an initialization sub-circuit coupled to a second voltage terminal and the first node and configured to initialize potentials at the first node and the second node under control of a first control signal from a first control terminal (see Fig. 2, Vref coupled to N2); a data-input (Vdata).
Kim does teach the concept of changing potentials at the first node and the second node (see at least Para. 38-40).
Kim2 teaches compensation sub-circuit coupled to the second voltage terminal, a data voltage terminal, the first node, and the second node and configured to receive a data voltage (see at least Para. 45-52 and Fig. 9 sampling to adjust output voltage such that the feedback voltage approaches the appropriate data voltage) and change potentials under control of the first control signal and a second control signal from a second control terminal (see Fig. 7 Items G2n and G3n); a feedback sub-circuit coupled to a cathode of the light emitting device and the data voltage terminal, being configured to receive the data voltage and compensate a threshold voltage difference of the light-emitting device (see at least Fig. 7 Item 20m coupled to cathode of OLED through ST42 to compensate output voltage of feedback for stable OLED emission in Para. 45).
	The references neither singularly nor in combination teach all the limittioation of the most recent amendment filed 10-19-2021 that include previously indicated allowable subject matter. Amendments include: wherein each of the current cycle and the next cycle is one of two consecutive durations for the light-emitting device to emit light for producing two consecutive frames of pixel images under a progressive scanning scheme, each duration comprising consecutively a first period, a second period, a third period, and a fourth period; wherein the initializing the pixel circuit comprises releasing charges in a source electrode of the driving transistor in the first period of the current cycle, the source electrode being coupled to an anode of the light-emitting device; wherein the obtaining the first threshold voltage of the driving transistor comprises setting a voltage level at a first electrode of a first capacitor in the pixel circuit to a first reference voltage in the second period of the current cycle and storing the first threshold Page 2 of 10Appl. No. 16/476,976PATENT Response to the First Office Action mailed September 8, 2021 voltage as a voltage difference between the first electrode and a second electrode of the first capacitor, wherein the first electrode of the first capacitor is coupled to a gate electrode of the driving transistor; and wherein the inputting the first data voltage comprises transferring the first data voltage to the second electrode of the first capacitor in the third period of the current cycle and resetting the voltage level at the first electrode of the first capacitor to a sum of the first data voltage and the first threshold voltage in claim 1. A method for driving a pixel circuit with feedback compensation in consecutive cycles comprising: initializing a voltage setting in the pixel circuit including at least a driving transistor coupled to a light-emitting device; obtaining a first threshold voltage of the driving transistor; inputting a first data voltage from a data voltage terminal to the pixel circuit to generate a first driving current independent of the first threshold voltage, to drive light emission of the light-emitting device in a current cycle; Page 3 of 10Appl. No. 16/476,976generating a compensation voltage via a feedback sub-circuit coupled between the data voltage terminal and the light-emitting device based on a change of the first driving current due to a change of a second threshold voltage of the light-emitting device; and inputting a second data voltage from the data voltage terminal combined with the compensation voltage as a negative feedback to generate a second driving current to drive light emission of the light-emitting device for displaying a pixel image in a next cycle; wherein each of the current cycle and the next cycle is one of two consecutive durations for the light-emitting device to emit light for producing two consecutive frames of pixel images under a progressive scanning scheme, each duration comprising consecutively a first period, a second period, a third period, and a fourth period in claim 7. Also included is: wherein the feedback sub-circuit comprises: a first voltage-difference comparator having a first positive input port coupled to the cathode of the light-emitting device connected to a first constant voltage terminal via a first resistor, a first negative input port and a first output port; Page 5 of 10Appl. No. 16/476,976Response to the First Office Action mailed September 8, 2021 a second voltage-difference comparator having a second negative input port coupled to the first output port, a second positive input port coupled to a second constant voltage terminal via a second resistor, and a second output port being coupled to the second positive input port via a third resistor; and a third capacitor having one terminal coupled to the data voltage terminal and the other one terminal coupled to the first negative input port of the first voltage-difference comparator and the second output port of the second voltage-difference comparator in claim 11.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694